January DREYFUS PREMIER INVESTMENT FUNDS, INC. - Dreyfus Greater China Fund Supplement to Summary and Statutory Prospectus dated March 1, 2014 BNY Mellon intends to sell all of its indirect minority ownership in Hamon Asian Advisors Limited, the fund's sub-adviser. This transaction will be effected through an agreement whereby Mellon Overseas Investment Corporation (wholly-owned by BNY Mellon) will sell all of its ownership stake in The Hamon Investment Group PTE Limited, the parent of the sub-adviser, to Simon Associates Limited, subject to regulatory approval. The transaction will not result in an “assignment” or the automatic termination of the sub-advisory agreement between The Dreyfus Corporation and Hamon Asian Advisors Limited. The transaction is expected to close in the first quarter of 2015. 0130S0115 January 12, 2015 DREYFUS PREMIER INVESTMENT FUNDS, INC. - Dreyfus Greater China Fund Supplement to Statement of Additional Information dated March 1, 2014, as revised or amended, April 1, 2014, May 1, 2014, July 1, 2014, October 1, 2014, November 26, 2014 and January 1, 2015 BNY Mellon intends to sell all of its indirect minority ownership in Hamon Asian Advisors Limited, the fund's sub-adviser. This transaction will be effected through an agreement whereby Mellon Overseas Investment Corporation (wholly-owned by BNY Mellon) will sell all of its ownership stake in The Hamon Investment Group PTE Limited, the parent of the sub-adviser, to Simon Associates Limited, subject to regulatory approval. The transaction will not result in an “assignment” or the automatic termination of the sub-advisory agreement between The Dreyfus Corporation and Hamon Asian Advisors Limited. The transaction is expected to close in the first quarter of 2015. GRP2-SAISTK-0115-2
